Citation Nr: 0008030	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or housebound 
status.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the RO, 
which denied a claim for special monthly pension.  The 
veteran timely appeal this determination to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The appellant is not a patient in a nursing home.

3.  The veteran's disabilities do not render him unable to 
tend to the basic functions of self care without regular 
assistance from another person, and do not render him 
vulnerable to the hazards and dangers incident to his 
environment.

4.  The evidence does not show that the veteran has a single 
disability that warrants a schedular 100 percent rating.



CONCLUSION OF LAW

The criteria for special monthly death pension, based on the 
need for regular aid and attendance of another person or 
housebound status, have not been met. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

For pension purposes, the veteran has the following 
disability ratings for nonservice-connected disability: 
schizophrenia with tardive dyskinesia (70 percent);  pes 
cavus, and hammer toes, bilateral (10 percent); varicose 
veins (10 percent); and fracture of the right talus (0 
percent).  His combined nonservice-connected disability 
rating is 80 percent.

The veteran was granted nonservice-connected pension benefits 
in August 1997.

The veteran was afforded a VA aid and attendance or 
housebound status examination in February 1998, subsequent to 
the RO's receipt of his claim for special monthly pension.  
He complained that he forgets appointments and other events, 
moves slowly, has poor concentration, and feels bored and 
"cooped up".  The examiner noted the veteran was able to 
leave 2 days a week to work at a structured workshop and 
attend day treatment.  He was able to walk 1/8 of a mile 
without assistance.  The veteran was able to dress himself 
and perform activities of daily living.  Additional pathology 
included poor memory, religious preoccupation, thought 
blocking, poor concentration, flat affect, complaints of 
feeling bored, mild tremor of both upper extremities and 
psychomotor retardation.  The veteran was considered unable 
to handle his own funds.  

In April 1998, the claim was denied at the RO.

The veteran was afforded an additional VA examination in 
August 1998.  On general medical examination the veteran 
reported a history of problems with his feet for many years.  
He received treatment from a podiatrist for foot care and 
wore specially prescribed footwear for increased comfort.  
The veteran also had a history of bilateral vein ligation 
with stripping and injection therapy, which did not give him 
relief from his symptoms.  He had visible veins but they were 
not palpable.  He denied complaints of edema, pain or aching 
calves.  The veteran's history of schizophrenia, first 
diagnosed in 1970, was also noted.  The veteran's history was 
also significant for hospitalization for depression, panic 
attacks and suicidal tendencies.  During evaluation the 
veteran had decreased eye contact and long pauses in his 
speech, problems with memory and appeared to have difficulty 
concentrating.  

On examination the pupils were equal and reactive to light 
and accommodation.  The conjunctiva was clear and the sclera 
white.  Fundoscopic examination was clear.  Evaluation of the 
extremities revealed free range of motion without clubbing, 
cyanosis or edema.  There were several white, flat 2-
centimeter scars on both calves.  There were hammertoes and 
high arches bilaterally.  There were varicosities on both 
lower legs.  The clinical assessment was status post 
bilateral vein ligation and stripping; status post fractured 
right talus; pes cavus and schizophrenia with tardive 
dyskinesia.

During the pendency of the appeal the veteran was 
hospitalized in August 1998.  On admission he was suicidal, 
had delayed speech and a much flatter affect than previously.  
During his hospital stay the veteran gradually responded 
quite well to both individual and group psychotherapy and was 
able to participate early on during his hospitalization.  The 
examiner attributed this directly to the medications that 
were prescribed for him.  The veteran gradually became quite 
animated and spontaneous and showed a remarkable improvement 
compared to his near catatonic-like depressive state when he 
came in with significant preoccupation indicative of auditory 
hallucinations although he was hard pressed to delineate 
these when directly questioned.  In terms of his ability to 
work with the continuing care center, the veteran did quite 
well, attending both the men's support group and other 
recreational activities and generally did a fine job by the 
end of his hospitalization.  

The veteran's mental examination performed on the day of 
discharge revealed he was very pleasant, cooperative and in 
no acute distress.  His affect was appropriate to the purpose 
of the interview and his mood was good.  His thought 
processes were entirely within normal limits.  His thought 
content was negative for any active ongoing suicidal 
ideation, intention or plan.  There was no homicidal or 
paranoid ideation present and evidence of delusions or 
hallucinations.  His attention span, concentration, memory 
and orientation were entirely within normal limits.  

Post-hospitalization records dated from September 1998 to 
December 1998 show that on September 16, about a week after 
discharge, the veteran appeared much less depressed.  He 
still had a marked delayed speech latency that he attributed 
to "getting my thoughts together."  He denied psychotic 
symptoms.  The clinical impression was major depression 
improving.  The examiner noted that evidence suggested that 
the anticholinergic effects of Artane and Olanzapine were the 
likely cause of his cognitive impairment.  On evaluation in 
October 1998, the veteran indicated that he had been doing 
much better since his recent psychiatric admission and was 
attending a weekly support group near his home.  He was also 
attending the sheltered workshop 2 days a week.  

Additional VA outpatient treatment records dated from July 
1997 to September 1998 show continued psychiatric treatment 
of the veteran.

Analysis

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. § 3.351(c) (1999).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals) (Court) explained that 
because the VA regulation governing claims of entitlement to 
special monthly pension based on need for regular aid and 
attendance provides that certain enumerated factors will be 
accorded consideration in determining whether the claimant is 
entitled to an award of special monthly pension benefits, it 
is mandatory for VA to consider the enumerated factors.  The 
Court further held eligibility for special monthly pension 
benefits requires that at least one of the enumerated factors 
be present.  Turco, 9 Vet. App. at 224.  Accordingly, the 
Board's review of the veteran's request for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person must include consideration of 
the factors outlined in 38 C.F.R. § 3.351(c) and 38 C.F.R. 
§ 3.352(a).

In the instant case, the veteran does not allege blindness or 
near blindness, nor is he in a nursing home because of mental 
or physical incapacity.  Thus, the first two criteria of 38 
C.F.R. § 3.351(c) are not applicable in this case, and may 
not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the benefits sought turns on whether the evidence establishes 
a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  The evidence 
does not establish that the veteran is bedridden, or that he 
utilizes any special prosthetic or orthopedic appliances for 
which assistance is needed.  While it is evident that the 
veteran's disabilities do affect some daily activities, they 
are not shown to be so severe as to prevent him from 
performing the routine functions of everyday self-care.  

When examined by VA in February 1998, the veteran was able to 
leave his home 2 days a week to work and could walk 1/8 of a 
mile without assistance.  He was able to dress himself and 
could perform all activities of daily living.  During a 
period of hospitalization in August 1998 the veteran 
responded well to both individual and group psychotherapy.  
At discharge his affect was appropriate and his mood was 
good.  His thought processes were entirely within normal 
limits and thought content was negative for any active 
ongoing suicidal ideation, intention or plan.  There were no 
delusions or hallucinations present.  His attention span, 
concentration, memory and orientation were entirely within 
normal limits.  

The comprehensive VA examination conducted in August 1998 
showed that the veteran suffered from schizophrenia with 
tardive dyskinesia, as well as several physical disabilities, 
including varicose veins, residuals of a fractured right 
talus, and pes cavus.  However, the examiner did not indicate 
that there was any functional restriction regarding strength 
and coordination which would affect his ability to feed, 
cloth and bathe himself or otherwise attend to the wants of 
nature.

In short, the evidence in this case does not provide a basis 
for concluding that that the veteran's disabilities render 
him unable to tend to the basic functions of self care 
without regular assistance from another person, or render him 
vulnerable to the hazards and dangers incident to his 
environment.  As the veteran also cannot establish a factual 
need for regular aid and attendance pursuant to the criteria 
listed in 38 C.F.R. § 3.352(a), a special monthly pension 
based upon the need for regular aid and attendance of another 
person must be denied.  

The Board also notes that a veteran may also qualify for 
special monthly pension benefits on account of being 
housebound.  To obtain such benefits, however, the veteran 
must meet the threshold requirement requiring a single 
permanent disability rated as 100 percent disabling under 
VA's Schedule for Rating Disabilities (Rating Schedule) (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17) and has additional disabilities independently ratable 
60 percent or more disabling; or, in addition to the 100 
percent disability evaluation, is demonstrably housebound due 
to disability.  38 C.F.R. § 3.351(d) (1999).  In this case, 
however, the evidence does not show that the veteran has one 
single disability ratable as 100 percent disabling.  As 
pension purposes, the veteran has the following disability 
ratings for nonservice-connected disability: schizophrenia 
with tardive dyskinesia (70 percent);  pes cavus, and hammer 
toes, bilateral (10 percent); varicose veins (10 percent); 
and fracture of the right talus (0 percent).  As he is unable 
to meet the threshold requirement for establishing 
entitlement to housebound benefits, there is no legal basis 
upon to award such benefits, notwithstanding the level of 
impairment of his remaining disabilities, or whether 
confinement to his immediate premises is shown. 

Under these circumstances, the criteria for special monthly 
pension based on the need for regular aid and attendance of 
another person or housebound status are not met, and the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991)..  



ORDER

A special monthly pension based on the need for aid and 
attendance of another person or housebound status is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

